NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4973-14T4

BRIAN D. ASARNOW,

        Plaintiff-Appellant,

v.

CITY OF LONG BRANCH, a municipal
corporation of NJ; ADAM SCHNEIDER,
Mayor; MARY JANE CELLI, Councilwoman;
HOWARD WOOLLEY, Administrator;
KEVIN HAYES, Director of Building &
Development; MICHELLE BERNICH,
Zoning Officer; TERRY JANECZEK,
Chairperson, Zoning Board; MICHAEL
IRENE, Zoning Board Attorney; ZONING
BOARD; EDWARD BRUNO and E&L PAVING,
INC.; RAYMOND GRIECO and ATLANTIC
PAVING (& COATING), LLC; JOE ROSARIO
& ROSARIO CONTRACTING CORP., d/b/a
ROSARIO MAZZA DEMOLITION AND RECYCLING
CO.; CUSTOM LAWN SPRINKLER CO., LLC,

        Defendants-Respondents,

and

R. BROTHERS CONCRETE, LLC, RICHARD
BRAHA and SEASHORE DAYCAMP,

        Defendants.

_________________________________________

              Submitted January 23, 2017 – Decided September 18, 2017
          Before Judges Sabatino, Nugent, and Currier.

          On appeal from Superior Court of New Jersey,
          Law Division, Monmouth County, Docket No. L-
          4039-11.

          Hegge & Confusione, LLC, attorneys for
          appellant (Michael Confusione, of counsel and
          on the brief).

          Ansell, Grimm & Aaron, PC, attorneys for
          respondents   City   of  Long   Branch,   Adam
          Schneider, Mary Jane Celli, Howard Woolley,
          Kevin Hayes, Michelle Bernich, Terry Janeczek,
          Michael Irene and Zoning Board of Adjustment
          (Barry M. Capp, of counsel and on the brief).

          Paul R. Edinger, attorney for respondents
          Edward Bruno and E&L Paving, Inc., Ray Greico
          and Atlantic Paving (& Coating), LLC, Joe
          Rosario and Rosario Contracting Corp., and
          Custom Lawn Sprinkler Co., LLC.

PER CURIAM

     Plaintiff Brian D. Asarnow appeals from an October 3, 2014

order granting summary judgment in favor of defendants City of

Long Branch and public officials Adam Schneider, Mary Jane Celli,

Howard Woolley, Kevin Hayes, Michelle Bernich, Terry Janeczek,

Michael Irene, and Long Branch Zoning Board of Adjustment ("Zoning

Board"), ("public defendants").   Plaintiff also appeals from trial

court orders vacating defaults against certain defendants and from

a June 11, 2015 order memorializing a jury verdict entered in

favor of defendants Edward Bruno, E&L Paving, Inc., Ray Greico,

Atlantic Paving and Coating, LLC, Joe Rosario, Rosario Contracting


                                  2                         A-4973-14T4
Corp., Rosario Mazza Demolition and Recycling Co., and Custom Lawn

Sprinkler Co., LLC ("private defendants").

     Plaintiff has owned property in Long Branch since 1995 and

has used the property as an office, a lab, for light manufacturing,

and rental space. Private defendants owned an adjacent lot. Bruno

purchased the property in the 1960s to operate an asphalt paving

business, E&L Paving, Inc., and he leased the property to other

contractors throughout the years.     In 2009, Bruno rented the

property to Greico, Rosario, and their respective contracting

companies.   The land straddles an industrial zone, a commercial

zone, and a residential zone.

     On August 3, 2009, E&L and Atlantic Paving obtained a zoning

permit to operate a paving company and contractor's yard.          In

response to the permit, plaintiff commenced a letter writing

campaign to have it revoked, writing letters to the City's Mayor

and Business Administrator. On January 27, 2010, the City Director

of Building and Development and Fire Marshal sent a "Notice of

Violation" to Atlantic Paving, asserting it had exceeded the use

of the August 2009 permit.   On April 30, 2010, plaintiff filed a

verified complaint in lieu of prerogative writs seeking to: void

the August 2009 permit issued to E&L and Atlantic Paving; compel

Long Branch to enforce the Notice of Violation; and provide

plaintiff unfettered access to his property.    Asarnow v. City of

                                3                           A-4973-14T4
Long Branch, A-0999-10 (App. Div. May 6, 2013).           He asserted the

public defendants' issuance of the permit was "ultra vires."

        Subsequently, public defendants filed a motion to dismiss.

On August 27, 2010, the trial judge granted defendants' motion,

concluding plaintiff failed to exhaust administrative remedies and

comply with Rule 4:69-5.      Plaintiff appealed.      Asarnow v. City of

Long Branch, No. A-0999-10 (App. Div. May 6, 2016).             We affirmed.

     In October 2011, while plaintiff's appeal was pending, he

filed   a   ten-count   complaint    against   the   public     and   private

defendants,    which    included    claims   for   nuisance,    intentional

infliction of emotional distress, interference with prospective

economic advantage, breach of fiduciary duty, civil conspiracy,

Section 1983 violations, and breach of contract.                The private

defendants initially failed to respond to the complaint, prompting

the entry of default.      Edward Bruno and E&L Paving moved to vacate

default.    The trial court granted their motion.         The trial court

granted the remaining defendants' motions and vacated the defaults

against them.

     After discovery, the public defendants moved for summary

judgment.     On October 3, 2014, in a comprehensive oral opinion,

the court granted the motion for many reasons, including the entire

controversy    doctrine,    the    Tort   Claims   Act,   the   statute      of



                                      4                               A-4973-14T4
limitations, and plaintiff's failure to present a prima facie case

for each of his respective claims.

     Trial commenced in May 2015 against the private defendants

based   on    plaintiff's   claims       for   nuisance   and   intentional

infliction of emotional distress.          During the trial, the court's

evidentiary rulings included denying the admission by plaintiff

of evidence concerning zoning violations, a website hacking, and

an alleged "arson," finding that the probative value of such

evidence would be substantially outweighed by undue prejudice and

risk of jury confusion.      The jury rendered a verdict in favor of

the private defendants.     This appeal followed.

     Plaintiff raises the following arguments:

     Point I

             The trial court erred in precluding plaintiff
             from introducing before the jury at trial
             evidence   of   prior  and   ongoing   zoning
             violations by the private defendants and
             evidence that defendants' activities on their
             adjoining properties exceeded those permitted
             during the time period in question, and in
             precluding other key evidence relevant to
             proving plaintiff's nuisance claim against
             the private defendants.      Precluding this
             evidence at trial deprived plaintiff of a
             fair trial on his nuisance claim and warrants
             reversal and remand for a new trial.




                                     5                              A-4973-14T4
     Point II

            The trial court erred in granting summary
            judgment to the City of Long Branch and its
            public officials and denying [p]laintiff's
            summary judgment for injunctive relief.

     Point III

            The trial court erred in granting the motion
            to vacate default by defendants Raymond
            Greico, Atlantic Paving [&] Coating, LLC, Joe
            Rosario, Rosario Contracting Corp., and Custom
            Lawn and Sprinkler Company.

     Point IV

            The trial court erred in allowing the
            opposition   appraiser's   methodology  which
            prejudiced   [p]laintiff's    damages  claim;
            defendants should not be permitted to violate
            case law and professional standards upon any
            remand.

     We affirm the grant of summary judgment to the municipal

defendants substantially for the reasons expressed by Judge Jamie

S. Perri in her comprehensive oral opinion.   Plaintiff's remaining

claims concerning the order vacating default and alleged trial

errors are without sufficient merit to warrant discussion in a

written opinion.    R. 2:11-3(e)(1)(E).   We add only the following

comments.

     Motions to "vacate default[s] 'should be viewed with great

liberality,'" N.J. Div. of Youth & Family Servs. v. P.W.R., 410

N.J. Super. 501, 508 (App. Div. 2009) (quoting Marder v. Realty

Constr. Co., 84 N.J. Super. 313, 319 (App. Div. 1964)) and trial

                                  6                          A-4973-14T4
courts are vested with sound discretion to grant or deny such

motions but should resolve all doubts in favor of a party seeking

relief,   Mancini v. EDS ex rel. N.J. Auto. Full Ins. Underwriting

Ass'n, 132 N.J. 330, 334 (1993).      When we review a trial court's

exercise of discretion, "[t]he question is only whether the trial

judge pursued a manifestly unjust course."        Gittleman v. Cent.

Jersey Bank & Trust Co., 103 N.J. Super. 175, 179 (App. Div.

1967), rev'd on other grounds, 52 N.J. 503 (1968).              We cannot

conclude from our review of the record that the trial court pursued

a manifestly unjust course in vacating default here.

     Similarly, we review a trial court's evidentiary rulings for

an abuse of discretion.    Villanueva v. Zimmer, 431 N.J. Super.

301, 310 (App. Div. 2013); Benevenga v. Digregorio, 325 N.J. Super.

27, 32 (App. Div. 1999) (citing State v. Erazo, 126 N.J. 112, 131

(1991)), certif.   denied, 163   N.J.   79   (2000);   Bitsko    v.   Main

Pharmacy, Inc., 289 N.J. Super. 267, 284 (App. Div. 1996) (citing

Ratner v. Gen. Motors Corp., 241 N.J. Super. 197, 202 (App. Div.

1990)).   We will not reverse a trial court's evidentiary rulings

absent a palpable abuse of discretion, that is, the court's

decision "was so wide of[f] the mark that a manifest denial of

justice resulted."   Green v. N.J. Mfrs. Ins. Co., 160 N.J. 480,

492 (1999) (quoting State v. Carter, 91 N.J. 86, 106 (1982)).

Applying those standards, we find that none of the trial court's

                                  7                               A-4973-14T4
evidentiary rulings require such findings of manifest injustice.

Consequently, the outcome of the trial should not be set aside.

    Affirmed.




                               8                          A-4973-14T4